                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

KEVIN HUTCHINS, JR.,

                      Petitioner,

       v.                                                   Case No. 18-C-1795

BRIAN FOSTER,

                      Respondent.


                                ORDER DISMISSING CASE


       On November 12, 2018, Petitioner Kevin Hutchins, Jr., who is currently incarcerated at

Waupun Correctional Institution, filed two petitions pursuant to 28 U.S.C. § 2254, challenging

separate state court convictions for which he is currently under sentences of confinement. The

petition in this case challenges his February 2014 conviction in Milwaukee County Circuit Court,

Case No. 2013CF1753, for two counts of second degree sexual assault in violation of Wisconsin

Statute § 940.225(2)(a), one count of false imprisonment in violation of § 940.30, and one count

of battery in violation of § 940.19(1). On May 9, 2014, Hutchins was sentenced to twelve years

initial confinement and six years extended supervision.

       The court screened Hutchins’ petition on December 17, 2018, and determined that Hutchins

had failed to allege facts sufficient to support any claim for habeas relief. The court struck

Hutchins’ petition and allowed him thirty days to file an amended petition. The court thereafter

granted three extensions of time to file an amended petition. The court’s second extension order

warned that failure to file an amended petition by the March 20, 2019 deadline would result in

dismissal of the action without prejudice. The third extension order, which allowed Hutchins until
April 17, 2019, to amend his petition, warned that Hutchins would be granted no further extensions.

On April 16, 2019, Hutchins filed a fourth motion for extension of time, stating that the jailhouse

lawyer who was “reviewing/coordinating” Hutchins’ amendment has his “entire file.” Dkt. No. 20.

To date, Hutchins has not filed an amended petition.

       As grounds for relief in his petition, Hutchins states that “evidence collected by the WAPD

in my trial case was violated when I couldn’t even comprehend but which is so patently false and

contrary to all the evidence in this case.” Dkt. No. 1 at 6. He also states that “evidence that was use

[sic] in the police report such as the ripping of sweatpants of my ex girl friend in order to rape her

wasn’t use [sic] at my trial hearing.” Id. at 7. Hutchins further states that “so many errors that

happen [sic] during my trial would take about 50+ pages to address many errors I would rather

explain when order [sic] by the Judge to do so.” Id. at 8. In a motion to amend his petition that he

later moved to withdraw and which the court denied as moot in its December 17, 2018 screening

order, Hutchins claims that a DNA surcharge imposed on each count of his conviction violates the

Constitution and that the prosecutor introduced “other acts” evidence regarding Hutchins’ prior

involvement in domestic violence. See Dkt. No. 7.

       As stated in the court’s prior screening order, these allegations fail to raise a claim for habeas

relief. See Borden v. Allen, 646 F.3d 785, 810 (11th Cir. 2011) (“The § 2254 Rules and the § 2255

Rules mandate ‘fact pleading’ as opposed to ‘notice pleading,’ as authorized under Federal Rule of

Civil procedure 8(a).”). Because a DNA surcharge is akin to a fine and a petition under § 2254

cannot be used to challenge a fine, Hutchins fails to raise a right to relief related to the surcharge.

See Virsnieks v. Smith, 521 F.3d 707, 721–22 (7th Cir. 2008). Hutchins’ allegations that evidence

“was violated” and that evidence was not used at a trial hearing are too vague to raise an inference


                                                   2
of a constitutional violation. Similarly, his claim that more than fifty other unspecified errors

occurred during his trial is vague and conclusory and does not raise a right to relief. As noted at

screening, Hutchins’ statement about the admission of other acts evidence could support a due

process claim, but Hutchins has failed to provide sufficient detail to raise such a claim. Based on

the petition, it is not clear that the evidence he complains of was not directly relevant to the charges

he was facing.

        The court previously informed Hutchins about the heightened pleading requirements for

habeas corpus petitions and about the need for him to “specify all grounds for relief available to the

petitioner” and “state the facts supporting each ground.” Rule 2(c), Rules Governing § 2254 Cases.

Despite the court explaining his petition’s deficiencies and extending the time to amend his

complaint on three occasions, Hutchins has yet to file an amended petition. Given Hutchins’

ongoing delay and the court’s past warnings, his fourth motion for extension of time (Dkt. No. 20)

is DENIED and this case is DISMISSED without prejudice. The Clerk is directed to enter

judgment accordingly.

        SO ORDERED this 16th day of May, 2019.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach, Chief Judge
                                                        United States District Court




                                                   3
